Citation Nr: 1012273	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May and 
June 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

This issue was previously before the Board on three 
occasions.  In June 2004, the Board remanded the case back 
to the agency of original jurisdiction (AOJ) for additional 
development.  In April 2007, the Board denied service 
connection for PTSD on the merits.  The Veteran appealed 
from this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2008 Order, pursuant to 
a Joint Motion for Remand, the Court vacated and remanded 
the Board's decision.  In October 2008, in compliance with 
such Order, the Board remanded the case to the AOJ for a 
hearing before a Veterans Law Judge at the RO.  Although 
such hearing was conducted in June 2009, the Board finds 
that further development is necessary for a fair 
adjudication of the Veteran's claim, as discussed below.

Accordingly, the appeal is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to service 
connection for PTSD because he has had continued mental 
health problems since being exposed to mortar attacks and 
being locked in a box for 12 hours during service in 
Vietnam.  He further states that his mental condition was 
aggravated when he was injured in a fight during service in 
1972, which required stitches and left a facial scar.  
Additionally, the Veteran contends that his mental condition 
became worse, resulting in frequent panic attacks, when he 
was exposed to injured Vietnam veterans when his brother was 
hospitalized at a VA facility in 1998.  See, e.g., June 2009 
hearing transcript; statements dated in March and June 2005.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009)

Specifically, it appears that there may be outstanding 
treatment records pertinent to the Veteran's claim.  In 
particular, the evidence of record includes private 
treatment records from Dr. Sanchez-Long dated from June 1998 
to May 1999 and from August 2008 through August 2009, as 
well as a letter dated in October 2001.  There are also 
psychiatric evaluations from Dr. Bestard dated in August 
2003, and a statement from Dr. Juarbe dated in October 2000.  
It is unclear whether the Veteran received further mental 
health treatment from any of these providers, or from any 
other private providers.  The Veteran has also indicated 
that he received VA treatment immediately after service, but 
it appears that such records have been associated with the 
claims file.  Accordingly, upon remand, the Veteran should 
be requested to identify any outstanding treatment records 
pertaining to his mental health, and reasonable efforts 
should be made to obtain any such records.  

Further, the Board finds that the Veteran should be afforded 
another VA mental health examination, as the last such 
examination was conducted in March 2006.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist 
includes providing a thorough and contemporaneous medical 
examination, which takes into account prior medical 
evaluations and treatment).  

In this regard, the Board notes that, to be entitled to 
service connection for PTSD, the record must include the 
following: (1) medical evidence establishing a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125 (2009); 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  Concerning the first 
element, a current PTSD diagnosis, VA has adopted the 
diagnostic criteria for mental disorders, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125.  
With regard to the second element, evidence that an in-
service stressor actually occurred, the necessary evidence 
varies depending on whether there is a PTSD diagnosis during 
service and whether the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (2009); 38 C.F.R. 3.304(f) 
(2008); 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 
38 C.F.R. § 3.304(f) with respect to claims pending as of 
October 28, 2008).  Generally, when neither of these criteria 
is shown, there must be evidence in addition to the Veteran's 
lay statements to corroborate the occurrence of a claimed in-
service stressor.  See id.; Cohen, 10 Vet. App. at 142.

Here, there is no evidence of an in-service PTSD diagnosis, 
and there is no indication that the Veteran engaged in 
combat with the enemy.  However, the evidence of record 
includes verification of the Veteran's claimed in-service 
stressor involving exposure to mortar attacks during service 
in Vietnam.  See December 2005 report from Joint Services 
Records Research Center (JSRRC).  Further, the Veteran's 
service treatment records document treatment after a fight 
in July 1972, for which he received sutures and difficulty 
breathing due to a swollen nose.  Such evidence appears to 
corroborate the Veteran's report concerning a facial injury.  

Accordingly, upon remand, the VA examiner should be 
requested to offer an opinion as to whether the Veteran 
currently has PTSD, in accordance with the criteria as set 
forth in the DSM-IV, as a result of a verified in-service 
stressor.  The examiner should also be requested to identify 
any current mental health conditions other than PTSD, and to 
offer an opinion as to whether any such conditions were 
incurred or aggravated by any disease, injury, or incident 
during service.  

In this regard, the Board notes that the evidence of record 
includes a previous diagnosis of an inadequate personality 
disorder.  See, e.g., May 1973 VA examination report.  
Generally, a personality disorder or mental deficiency is 
not eligible for service connection, as it is not considered 
a disease or injury for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(d), 4.9.  However, such condition may be 
service connected if it is subject to, or aggravated by, a 
superimposed disease or injury during service which results 
in additional disability.  See VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. 
Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  As such, 
upon remand, the VA examiner should be requested to indicate 
whether any current non-PTSD mental health condition 
constitutes an additional disability as a result of any 
disease, injury, or incident during service being 
superimposed on a personality disorder or mental deficiency.

After all necessary development has been completed upon 
remand, including but not limited to that described herein, 
the AOJ should readjudicate the Veteran's claim based on the 
entirety of the evidence.  If his claim for PTSD remains 
denied, and there is evidence that he has a non-PTSD mental 
health disability as a result of service, such claim should 
also be appropriately developed and adjudicated.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information 
of record).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
outstanding private or VA treatment 
records pertaining to his mental 
health.  After obtaining any necessary 
authorizations, request copies of any 
identified, outstanding records, 
including but not limited to any 
private treatment records from Dr. 
Sanchez-Longo, Dr. Bestard, and/or Dr. 
Juarbe, specifically to include any 
records dated from June 1998 through 
August 2008, and from August 2009 
forward.  All requests and all 
responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e) (2009).

2.  After completing the above-
described development, schedule the 
Veteran for a VA examination with an 
appropriate mental health professional 
to determine the nature and etiology of 
any current mental health disability.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review, and such 
review should be noted in the 
examination report.  All necessary 
tests and studies should be conducted.  
Upon examination of the Veteran and 
review of the entire claims file, the 
examiner is requested to respond to the 
following: 

(a)  Does the Veteran currently 
have PTSD, in accordance with 
criteria set forth in the DSM-IV?  
If so, please state whether such 
diagnosis is the result of a 
verified, sufficient in-service 
stressor, e.g., exposure to mortar 
attacks or facial injury and scar 
from a fight?

(b)  If the Veteran does not 
currently have PTSD, or such 
condition is not the result of a 
verified in-service stressor, 
please identify all current mental 
health conditions.  Further, 
please state whether any such 
condition was incurred or 
aggravated as a result of active 
duty service.  In particular, if 
appropriate, please state whether 
any current non-PTSD mental health 
condition constitutes an 
additional disability as a result 
of any disease, injury, or 
incident during service being 
superimposed on a personality 
disorder or mental deficiency.
	
Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  The 
examiner is specifically requested to 
comment on all other medical opinions 
of record, including those contained in 
the prior VA examination reports and 
private evaluations.  If an opinion as 
to any of these questions cannot be 
offered without resorting to 
speculation, the examiner should 
indicate such in the examination report 
and explain why a non-speculative 
opinion cannot be offered.  
	
3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim for 
PTSD based on all lay and medical 
evidence of record.  Further, if such 
claim remains denied, and there is 
evidence that the Veteran has a non-
PTSD mental health disability that was 
incurred or aggravated as a result of 
service, such claim should also be 
appropriately developed and 
adjudicated, with consideration of the 
laws concerning personality disorders, 
as summarized above, as well as 
Clemons, 23 Vet. App. 1.  

4.  If the Veteran's claim(s) remain 
denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, which addresses all 
evidence associated with the claims 
file since the last statement of the 
case, as well as all relevant law.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

